DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2022 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 14, the term “profile” is misspelled as “propfile”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth lines and points in a plated steel sheet, however it is not clear where these lines are necessarily positioned in the product or how such positions are determined in the product. 
The instant claim sets forth that a first point is an intersection of a first line and a second line. The first line is a profile of the iron content while the second line is a profile of the aluminum content. The third line is 50% of an average carbon content and the fourth line is a profile of a carbon content in GDS profile. The claim fails to set forth the relationship between the lines from the GDS profile and the actual position within the Al-Si plated layer. The claim should recite the relationship between the points of the intersections of the GDS profiles with how that corresponds to the Al-Si plated layer.
It is not clear if each of these measurements must be taken at the same point within the steel sheet or if multiple positions can be utilized. 
The claim sets forth that the second point is a second intersection close to the base steel sheet between a third line and a fourth line. It is not clear what is meant by the term “close to the base steel sheet”. It is not clear what would be considered close versus not close. Further clarification as to what is intended by this term should be provided. 
It is not clear how or where the third line is determined. For example, it is not clear if the third line is a line that is formed on a GDS profile or if it is a line within the actual Al-Si plated layer where the carbon content must be at that amount. 
The claim can be amended to clarify how the measurements and lines are determined. For example, the claim can be amended to ready, in relevant part, “an Al-Si plated layer formed on the surface of the base steel sheet, wherein GDS profiles are taken for the aluminum, iron, and carbon content of the Al-Si plated layer at a single point…” and “wherein the third line is a line on a GDS profile indicating an amount of carbon that is 50% of the average carbon content of the base steel”. 

Claims 2-7 depend from independent claim 1 and incorporate the limitations therein. Therefore, these dependent claims are rejected for the reasons set forth above in regards to independent claim 1.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2017/0114436 is directed to improving the galling resistance of hot-dip Al-based alloy coated layer of a hot-dip Al-based coated steel sheet. (Abstract) The Al-based alloy coated layer includes 1 to 12 mass % of silicon. (Claim 1) This claim sets forth variations in the structure due to differences in the composition (See ¶25), but it does not set forth the particular relationships as set forth in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784